Case 4:18-cr-00216-ALM-CAN Document 881 Filed 08/12/20 Page 1 of 1 PageID #: 3738




                                United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    UNITED STATES OF AMERICA                            §
                                                        §   Criminal Action No. 4:18-CR-216
    v.                                                  §   (Judge Mazzant/Judge Nowak)
                                                        §
    CELSO RODRIGUEZ A/K/A BIG PUN (18)                  §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On July 27, 2020, the report of the Magistrate Judge (Dkt. #867) was entered containing proposed

    findings of fact and recommendations that Defendant Celso Rodriguez, Jr.’s Motion to Dismiss

    the Indictment, or, in the alternative, For a Bill of Particulars (Dkt. #738) be denied.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

.   conclusions of the Court.

           It is therefore ORDERED that Defendant Celso Rodriguez, Jr.’s Motion to Dismiss the

    Indictment, or, in the alternative, For a Bill of Particulars (Dkt. #738) is DENIED.

           IT IS SO ORDERED.
            SIGNED this 12th day of August, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
